NOTICE OF ALLOWABILITY
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/10/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of PCT/JP2016/071169 filed on 07/19/2016 which has foreign applications to JP2016-023010 filed on 02/09/2016 and JP2015-110473 filed on 05/29/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021 was filed after the mailing date of the Notice of Allowance on 05/11/2021. Accordingly, the information disclosure statement is being considered by the examiner.



Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/13/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that teaches or suggests the independent claim’s limitation of a “carboxylated polyampholyte resulting from reaction of ɛ-poly-L-lysine with a compound represented by the following formula (II)” being dimethyl glutaric anhydride (DMGA). In particular, to one of ordinary skill in the art, there is no motivation to modify the compound of formula II comprising dimethyl R1 and R2 groups. 
Secondary consideration of unexpected results: the declaration filed on 08/10/2020 starting at paragraph 8 demonstrates the structural differences in the agents obtained by reaction of closest prior art cited of record by Matsumura’s glutaric anhydride and ɛ-poly-L-lysine (GA-PLL) versus the instant claimed invention of dimethyl glutaric anhydride and ɛ-poly-L-lysine (DMGA-PLL). As shown in supplemental Figure 2, ethylene glycol results in 29.5% cell viability, GA-PLL results in 54.5% cell viability, and DMGA-PLL results in 93.5% cell viability. Therefore, the claimed invention’s cell viability properties was unexpected to an unobvious extent thereby establishing a patentable significance over the prior arts.
Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653